
	
		III
		110th CONGRESS
		1st Session
		S. RES. 396
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2007
			Mr. Cardin (for himself,
			 Mr. Hatch, Mr.
			 Leahy, Mr. Specter,
			 Mrs. Clinton, Mr. Schumer, Mr.
			 Menendez, Mr. Obama,
			 Ms. Landrieu, Mr. Biden, Mr.
			 Kennedy, Mr. Grassley,
			 Mr. Whitehouse, Mr. Coburn, Mr.
			 Kohl, and Mr. Dodd) submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			December 13, 2007
			Reported by Mr. Leahy,
			 with an amendment and an amendment to the preamble and an amendment to the
			 title
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		
			December 14, 2007
			Considered, amended, and agreed to with an amendment to
			 the title and an amended preamble
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  hanging of nooses should be thoroughly investigated by Federal, State, and
		  local law enforcement authorities and that any criminal violations should be
		  vigorously prosecuted.
	
	
		Whereas, in the fall of 2007, nooses have
			 been found hanging in or near a high school in North Carolina, a Home Depot
			 store in New Jersey, a school playground in Louisiana, the campus of the
			 University of Maryland, a factory in Houston, Texas, and on the door of a
			 professor's office at Columbia University;
		Whereas the Southern Poverty Law Center
			 has recorded between 40 and 50 suspected hate crimes involving nooses since
			 September 2007;
		Whereas, since 2001, the Equal Employment
			 Opportunity Commission has filed more than 30 lawsuits that involve the
			 displaying of nooses in places of employment;
		Whereas nooses are reviled by many
			 Americans as symbols of racism and of lynchings that were once all too
			 common;
		Whereas, according to Tuskegee Institute,
			 more than 4,700 people were lynched between 1882 and 1959 in a campaign of
			 terror led by the Ku Klux Klan;
		Whereas the number of victims killed by
			 lynching in the history of the United States exceeds the number of people
			 killed in the horrible attack on Pearl Harbor (2,333 dead) and Hurricane
			 Katrina (1,836 dead) combined; and
		Whereas African-Americans, as well as
			 Italian, Jewish, and Mexican-Americans, have comprised the vast majority of
			 lynching victims, and, by erasing the terrible symbols of the past, we can
			 continue to move forward on issues of race in the United States: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the hanging of nooses is a reprehensible
			 act when used for the purpose of intimidation and, under certain circumstances,
			 can be criminal;
			(2)incidents involving the
			 hanging of a noose should be investigated thoroughly by Federal, State, and
			 local law enforcement, and all private entities and individuals should be
			 encouraged to cooperate with any such investigation; and
			(3)any criminal violations
			 involving the hanging of nooses should be vigorously prosecuted.
			
